Citation Nr: 0217442	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  97-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for hearing 
loss in the right ear prior to May 5, 1999 and in excess of 
20 percent for bilateral hearing loss from May 5, 1999.  

(The issue of entitlement to an initial rating in excess of 
10 percent for tinnitus will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
June 1955.  

This appeal is before the Board of Veterans' Appeals (Board) 
from June 1996 and May 1999 rating decisions from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The June 1996 rating decision granted service 
connection and an initial noncompensable rating for hearing 
loss in the right ear from December 5, 1991.  The May 1999 
rating decision continued the noncompensable rating for 
hearing loss in the right ear through May 4, 1999, granted 
service connection for hearing loss in the left ear, and 
assigned a 20 percent rating for bilateral hearing loss from 
May 5, 1999.  

The claim for an initial compensable rating for hearing loss 
in the right ear from December 5, 1991 to May 5, 1999 and in 
excess of 20 percent for bilateral hearing loss from May 5, 
1999 remains before the Board because the veteran is 
presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit was 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  At the 
October 1999 central office hearing, the veteran raised a 
claim of entitlement to an effective date prior to May 5, 
1999 for the grant of the 20 percent rating for bilateral 
hearing loss.  Because the earlier effective date claim is 
subsumed within the claim for higher ratings, it will not be 
addressed as a separate issue.  See 38 C.F.R. § 19.35 
(2002).  

In December 1999, the Board remanded the case to obtain the 
veteran's Social Security Disability records and a VA 
audiological examination, which were accomplished in January 
2001.  This matter is now before the Board for appellate 
review.  

The Board is undertaking additional development on the issue 
of entitlement to an initial rating in excess of 10 percent 
for tinnitus pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the required 
notice and reviewing the veteran's response, the Board will 
prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  The old rating criteria for hearing loss in effect prior 
to June 10, 1999 and the new rating criteria in effect from 
June 10, 1999 are equally favorable to the veteran.  

2.  VA audiological examinations prior to May 5, 1999 
demonstrate pure tone threshold averages and speech 
recognition abilities no worse than Level VIII hearing 
impairment in the right ear.  

3.  VA audiological examination from May 5, 1999 
demonstrates pure tone threshold averages and speech 
recognition abilities no worse than Level V hearing 
impairment in the right ear and Level II hearing impairment 
in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for hearing 
loss in the right ear prior to May 5, 1999 and in excess of 
20 percent for bilateral hearing loss from May 5, 1999 are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, Diagnostic Codes 
6100-6110 (2002) (effective from June 10, 1999); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Codes 6100-6110 (1998) (effective 
prior to June 10, 1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
a benefit under a law administered by the Secretary.  
38 U.S.C.A. § 5103A (West Supp. 2002).  The RO obtained the 
available service medical records and post-service medical 
records, including Social Security Disability records, from 
the identified health care providers.  The veteran received 
VA audiological examinations, filed several lay statements 
with the RO, and provided sworn testimony at an October 1999 
central office hearing.  The RO's June 1999, August 1999, 
April 2002, May 2002, and October 2002 letters to the 
veteran, the June 1996 rating decisions, the May 1997, May 
1999, June 1999, and April 2002 statements of the case, and 
the December 1999 Board remand informed the veteran of the 
applicable laws and regulations, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies, which include 
VA medical records, and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity and that it still remained 
his ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  The 
VA has fulfilled its duty to assist and inform the veteran 
because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining the evidence, 
provided ample opportunity to submit such evidence, and VA 
has obtained such evidence or confirmed its unavailability.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

For the veteran to prevail in the claim for increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  The rating for a physical 
disability must be considered from the point of view of the 
veteran working or seeking work and the ability of the 
veteran's body as a whole, or of a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment and self-support.  It is the 
responsibility of the rating specialist to interpret 
examination reports in light of the whole recorded history 
and to reconcile various reports into a consistent picture 
so that the current rating accurately reflects the present 
disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  The VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  


A.  Old criteria for hearing loss

While this appeal was pending, the rating criteria for 
hearing loss were revised effective June 10, 1999.  Where a 
law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
the appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Because the June 10, 1999 regulatory change took place after 
May 5, 1999, only the old criteria for hearing loss applied 
to the period prior to May 5, 1999.  See VAOPGCPREC 3-2000 
(2000).  

The old regulations for rating hearing loss stated that 
examinations were to be conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
represented nine categories of percent of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns in table VI represented nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired efficiency (I through XI) 
was determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to pure tone decibel loss; thus 
with percent of discrimination of 70 and average pure tone 
decibel loss of 64, the numeric designation was V for one 
ear.  The same procedure was followed for the other ear.  
38 C.F.R. § 4.85(a) (1998).  By impairment of auditory 
acuity was meant the organic hearing loss for speech.  
38 C.F.R. § 4.87 (1998).  


Table VI
Numeric Designation of Hearing Impairment
Average Pure tone Decibel Loss
38 C.F.R. § 4.87

PERCENT OF
DISCRIMINATION
0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
 PRIVATE 60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

Table VIa provided numeric designations based solely on pure 
tone averages and was for application only when the Chief of 
the Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
pure tone average and speech discrimination inappropriate.  
38 C.F.R. § 4.85(c) (1998).  
Table VIa
Average Pure tone Decibel Loss
38 C.F.R. § 4.87

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The schedular disability rating was derived by mechanical 
application of the rating schedule to the numeric 
designation assigned after audiometric evaluations were 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  After levels of hearing impairment were obtained 
from Table VI or VIa, the percentage evaluation was found 
from Table VII of 38 C.F.R. § 4.87 by intersecting the 
horizontal row appropriate for the numeric designation for 
the ear having the better hearing and the vertical column 
appropriate to the numeric designation for the ear having 
the poorer hearing.  For example, if the better ear had a 
numeric designation of "V" and the poorer ear had a numeric 
designation of "VII," the percentage evaluation was 30 
percent and the diagnostic code was 6103.  38 C.F.R. 
§ 4.85(b) (1998).  

Table VII
Percentage Evaluations for Hearing Impairment
(with Diagnostic Codes 6100-6110)
38 C.F.R. § 4.87
XI
100
(61
10)










X
90
(61
09)
80
(61
08)









IX
80
(61
08)
70
(61
07)
60
(61
06)








VII
I
70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII
60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI
50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V
40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV
30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
02)
10
(61
01)
10
(61
01)
0
(61
00)


II
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


B.  Entitlement to an initial compensable rating for hearing 
loss in the right ear prior to May 5, 1999

The veteran underwent two audiological examinations in the 
period prior to May 5, 1999.  The December 1995 VA 
audiological examination revealed pure tone thresholds, in 
decibels, as follows: 



HERTZ

1000
2000
3000
4000
Average
RIGHT
50
105
105
100
90

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear using the Maryland CNC list.  The 
pure tone threshold average of 90 decibels was derived by 
dividing the sum of the pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz by four.  See 38 C.F.R. § 4.85(d).  

At a later VA audiological examination in June 1998 and July 
1998, pure tone thresholds, in decibels, were as follows: 



HERTZ

1000
2000
3000
4000
Average
RIGHT
45
105
105
105
90

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear using the Maryland CNC list, and 
the pure tone threshold average was calculated as 90 
decibels.  See 38 C.F.R. § 4.85(d).  Table VIa did not apply 
because the Chief of the Audiology Clinic had not certified 
that language difficulties or inconsistent speech audiometry 
scores made use of both pure tone average and speech 
discrimination inappropriate.  See 38 C.F.R. § 4.85(c) 
(1998).  

Applying the worst speech recognition in the right ear of 52 
percent in December 1995 and the worst pure tone threshold 
average in the right ear of 90 decibels in December 1995, 
June 1998, and July 1998, to Table VI yielded no more than 
Level VIII hearing impairment in the right ear.  See 38 
C.F.R. § 4.85, Table VI.  Assuming Level I hearing in the 
nonservice-connected left ear and applying Level VIII 
hearing impairment in the right ear to Table VII confirmed 
that the initial noncompensable rating was correctly 
assigned prior to May 5, 1999.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  The initial noncompensable rating 
should continue prior to May 5, 1999. 


C.  New criteria for hearing loss

After new regulations for hearing loss became effective from 
June 10, 1999, an examination for hearing impairment for VA 
purposes must have been conducted by a state-licensed 
audiologist and must have included a controlled speech 
discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations were to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85(a) (2002).  

Table VI, "Numeric Designation of Hearing Impairment Based 
on Pure tone Threshold Average and Speech Discrimination," 
was essentially unchanged and was still used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the pure tone threshold 
average (vertical columns).  The Roman numeral designation 
was still located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersected.  38 C.F.R. § 4.85(b) (2002).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Pure tone Threshold Average," was essentially 
unchanged and still used to determine a Roman numeral 
designation (I through XI) for hearing impairment based only 
on the pure tone threshold average.  It was still supposed 
to be used when the examiner certified that use of the 
speech discrimination test was not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., but for the first time, it was also supposed 
to be used when indicated under 38 C.F.R. § 4.86.  38 C.F.R. 
§ 4.85(c) (2002).  

"Pure tone threshold average," as used in Tables VI and VIa, 
was still the sum of the pure tone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  This average was used 
in all cases (including those in § 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa.  38 C.F.R. § 4.85(d) (2002).  What had changed on 
June 10, 1999 was that, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) was 55 decibels or more, the rating specialist 
was to determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
resulted in the higher numeral.  Each ear was to be 
evaluated separately.  38 C.F.R. § 4.86(a) (2002).  
Similarly, when the pure tone threshold was 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
the rating specialist was to determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever resulted in the higher numeral.  That 
numeral would then be elevated to the next higher Roman 
numeral.  Each ear was to be evaluated separately.  
38 C.F.R. § 4.86(b) (2002).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
was essentially unchanged and was still used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal rows represented the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation was still located at the 
point where the row and column intersected.  38 C.F.R. 
§ 4.85(e) (2002).  


D. Entitlement to a rating in excess of 20 percent for
bilateral hearing loss from May 5, 1999

As noted above, service connection for a right ear hearing 
loss was granted in 1996.  The veteran's initial claim for 
service connection for a left ear hearing loss was received 
on May 5, 1999.  By rating action of May 6, 1999, service 
connection was granted for the left ear hearing loss.  
Accordingly, the veteran's hearing loss was rated as a 
bilateral hearing loss.  

In establishing the rating to be assigned, the RO considered 
the findings on the previous VA examination in June and July 
1998.  The findings for the both ears included:




HERTZ

1000
2000
3000
4000
Average
RIGHT
45
105
105
105
90
LEFT
40
60
75
80
64

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 88 percent in the left ear.

In the period from May 5, 1999, the veteran underwent a 
single VA audiological examination in January 2001, which 
revealed pure tone thresholds, in decibels, as follows: 



HERTZ

1000
2000
3000
4000
Average
RIGHT
45
105
105
100
89
LEFT
50
55
70
70
61

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 92 percent in the left ear 
using the Maryland CNC list.  Pure tone threshold averages 
were calculated as 89 decibels in the right ear and as 61 
decibels in the left ear.  See 38 C.F.R. § 4.85(d).  

The more favorable of the old and new criteria for hearing 
loss applied to the period from June 10, 1999; however, both 
were equally favorable because they yielded the same result.  
For the short interval from May 5, 1999 to June 9, 1999, 
only the old criteria applied.  See VAOPGCPREC 3-2000 
(2000).  

Table VIa was inapplicable under both criteria because the 
pure tone threshold at 1000 Hertz was greater than 30 
decibels and less than 55 decibels and because there was no 
medical certification that use of both pure tone average and 
speech discrimination was inappropriate.  See 38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. §§ 4.85, 4.86 (2002).  

The initial rating assigned was based on the findings on the 
examination in 1998.  Applying right ear speech recognition 
of 72 percent and pure tone threshold average of 90 decibels 
to Table VI yielded Level VII hearing impairment in the 
right ear.  Applying left ear speech recognition of 88 
percent and pure tone threshold average of 64 decibels to 
Table VI yielded Level III hearing in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  Application of Level VII 
hearing impairment in the right ear and Level III hearing 
impairment in the left ear provided a 20 percent evaluation, 
assigned from the date of the receipt of the claim for the 
veteran's left ear hearing loss, May 5, 1999.  

In evaluating the subsequent examination in 2001, applying 
right ear speech recognition of 76 percent and pure tone 
threshold average of 89 decibels to Table VI yielded Level V 
hearing impairment in the right ear under both criteria.  
Applying left ear speech recognition of 92 percent and pure 
tone threshold average of 61 decibels to Table VI yielded 
Level II hearing impairment in the left ear under both 
criteria.  See 38 C.F.R. § 4.85, Table VI.  Application of 
Level V hearing impairment in the right ear and the Level II 
hearing impairment in the left ear showed that a 10 percent 
rating would be assigned based on the 2001 findings.  
Accordingly, no more than a 20 percent rating for bilateral 
hearing loss may be assigned from May 5, 1999. 

Referral for consideration of extraschedular ratings is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-
98 (1997); 38 C.F.R. § 3.321(b)(2002).  The veteran offered 
no proof that hearing loss in the right ear before May 5, 
1999 and bilateral hearing loss from May 5, 1999 caused 
frequent hospitalizations or marked interference with 
employment.  According to a February 1995 Social Security 
Disability Determination, the veteran's nonservice-connected 
spine and vision disabilities prevented him from working.  
Referral for consideration of extraschedular ratings is not 
currently warranted.  


ORDER

Entitlement to an initial compensable rating for hearing 
loss in the right ear prior to May 5, 1999 and in excess of 
20 percent for bilateral hearing loss from May 5, 1999 is 
denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

